 In theMatter ofBETHLEHEM STEEL COMPANYandOFFICE EMPLOYEESUNION #22244,AMERICAN FEDERATION OF LABORCase No. R-5798.Decided August 26, 191j3Cravatit, DeGersdorff, Swaine &Wood, byMr. E. E. Buchanan,of New York City, for the Company. 'Mr. Jacob Friedland,andMr. Johan L. Saqui,of Jersey City, N. J.,for the A. F. of L.Mr. Samuel' L. Rotiibard,of Newark, DT. J., for the C. I. O.Miss Melvern R. Krelow,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Office Employees Union #22244,American Federation of Labor, herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Bethlehem Steel Company, Hoboken, NewJersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrederick R. Livingston, TrialExaminer.Said hearing was heldat Jersey City, New Jersey, on August 5, 1943.The Company, theA. F. of L.,' and United Office & Professional `Yorkers of America,Local No. 7, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., appeared, participated, and were affordedfull opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.-At the commence-ment of the hearing, the Company made a motion to dismiss the pe-tition on the ground that the employees here involved did notconsti-tute an appropriate unit because of the nature of the duties of suchemployees.The Trial Examiner reserved ruling.For reasons here-inafter set forth, the motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunityto file briefswith the Board.52 N. L R. B, No. 29190 BEfI'LEIIEM STEEL COMPANY191Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT.I.THE BUSINESS OF THE COMPANYBethlehem Steel Company is a Pennsylvania corporation havingits offices for its Shipbuilding Division in New York City.The Ship-building Division of the Company is engaged at its shipyard locatedin I1^boken, New Jersey, known as the Hoboken Yard in the repair,alteration, and conversion of ships.The Hoboken Yard is the onlyYard here involved.During 1942, the aggregate value ofmaterialsused by the Company at its Hoboken Yard was in excess of $1,000,000,of which more than 90 percent was shipped to the Yard from pointsoutside the State of New Jersey.During the same period, the ag-gregate amounts billed by the Company for work at the Yard was inexcess of$1,000,000, of which more than 90 percent was billed withrespect to work on ships which were destined for usein interstateand foreign commerce or for the United States Government.H.THE ORGANIZATIONS INVOLVEDOfficeEmployees Union #22244, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.United Office & Professional Workers of America, Local No. 7, isa labor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhas arisen in that the Company will not bargain with any unionunless and until it has been certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the A. F. of L. and the C. I. O. each,repre-sents a substantial number of employees in the unit hereinafter foundto be appropriate.,'The Regional Director reported that the A F. of L. submitted 67 authorization cards,of which 57 bear the names of employees whose names appear on the Company's pay roll.All 57 cards,bear apparently genuine signatures; 18 dated between February and May 1943;39 undated.The Regional Director further reported that the C I. 0 submitted 68 application cards,of which 47 bear the names of employees whose names appear on the Company's pay rollOf the 47 cards presented,46 bearing apparently genuine signatures and 1 printed, 5 aredated in July 1943, 41 are dated August 2, 1943, and 1 is undated.There are 120 employeesin the unitNo check was made as to the duplication,if any, of the cards submitted. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2(6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe parties stipulated that if the Board determines that theemployees here involved constitute an appropriate unit, that unitshould consist of all stenographic and clerical employees in theaccounting department, stores department,and drafting division ofthe engineering department of the Company,at its Hoboken Yard,excluding the assistant general manager, the confidential secretary tothe general manager, the chief clerk,assistant cashier, head comptom-eter operator and heads of the following divisions in the accountingdepartment,namely, pay-roll division, navy and commerical billingdivision,war shipping administration billing division,pay-rollproduction division, and pricing and accounts-payable divison.As heretofore stated, the Company argues that the employees hereinvolved do not constitute an appropriate unit within the meaning ofthe Act.The record indicates that they bear no such confidentialrelationship to the Company or perform any duties as would precludethem from constituting an appropriate unit.The parties are in disagreement with respect to the clerical employeesin the generalmanager's office and the superintendent's office.TheUnions would include them in the unit,whereas the Company wouldexclude-them from the unit.The Company contends that the workof these employees is of a highly confidential nature.The employeesin these offices are stenographers, typists, and clerks.Their dutiesconsist of routine clerical work.The record does not indicate thatthey possess information directly relating to the problems of laborrelations,and although they may have access to important information,that of itself is insufficient to justify exclusion from the right tocollective bargaining.We shall, therefore,include them in the unit.We find that all stenographic and clerical employees in the account-ing department,stores department,drafting division of the engineer-ing department, the general manager's office and the superintendent'soffice of the Company, at its Hoboken,New Jersey,Yard, excludingthe assistant general manager, the confidential,secretary to the generalmanager, the chief clerk,the assistant cashier, the head comptometeroperator,and heads of the following"divisions in the accountingdepartment,namely, pay-roll division,navy and commercial billingdivision,war shipping administration billing division, pay-rollproduction division,and pricing and accounts-payable division,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act. BETHLEHEM STEELCOMPANYV. THE DETERMINATION OF REPRESENTATIVES193We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the_employees in the appropriate unit who were employed during the pay-rollperiod `immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Hoboken, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation 'ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by Office EmployeesUnion #22244, American Federation of Labor, or by United OfficeProfessionalWorkers of America, Local No. 7, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.